DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on June 20, 2022 is acknowledged. Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 20, 2022.
It is noted that Applicant did not respond to the requirement for an election of species discussed in section 6-13 of the Requirement for Restriction mailed June 7, 2022. However, in further review, a reference disclosing both species to be obvious variants of each other was found, and the requirement for an election of species discussed in section 6-13 of the Requirement for Restriction mailed June 7, 2022 is therefore withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: D found in FIG. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 found in [0030] & [0033] of originally filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, line 3, “the first electrode layer” should read “a first electrode layer” or “the first electrode layer of the plurality of electrode layers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, there is insufficient antecedent basis for the limitation “the aspect ratio” in line 2 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the aspect ratio” to read “an aspect ratio”.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 20180366537 and hereinafter Liu ‘537).
	In regards to claim 1, Liu '537 discloses a parallel-connected capacitor structure, comprising: a substrate (102 - FIG. 1; [0012]); 
	a trench (120 - FIG. 1; [0012]) embedded in the substrate (seen in FIG. 1), wherein an entirety of a sidewall of the trench is perpendicular to a top surface of the substrate (seen in FIG. 1, further noting that the etching processes described in [0024] that are used to obtain the sidewalls perpendicular to a top surface of the substrate as seen in FIG. 2D would also perform in the same manner to an entirety of a sidewall); 
	a plurality of electrode layers (114, 118 & 119 - FIGs. 2E & 2F; [0037] & [0041]-[0042]) respectively conformally filling in and covering the trench (seen in FIG. 1), wherein the plurality of electrode layers are formed of a plurality of nth electrode layers (seen in FIG. 1), n is a positive integer from 1 to M, M is not less than 3 (seen in FIG. 1, noting M is 4), the nth electrode layer with smaller n (114 - FIG. 2E; [0037]) is closer to the sidewall of the trench (seen in FIG. 2E), when n equals to M, an Mth electrode layer (119 - FIG. 2F; [0042]) fills in a center of the trench (seen in FIG. 2F), and a top surface of the Mth electrode layer is aligned with the top surface of the substrate (seen in FIG. 2G); 
	a capacitor dielectric layer (116 - FIG. 2E - [0039]) disposed between the plurality of electrode layers adjacent to each other (seen in FIG. 2E); 
	a first conductive plug (130 - FIG. 1; [0012]) contacting the nth electrode layer of the plurality of nth electrode layers with odd-numbered n (seen in FIG. 1); and 
	a second conductive plug contacting the nth electrode layer of the plurality of nth electrode layers with even-numbered n (described in [0014], noting contact plugs 130 are electrically connected to adjacent conductive layers in first trench capacitor structure 120).

	In regards to claim 3, Liu '537 further discloses a barrier (barrier layer as described in [0037]; see also [0041], noting both the first electrode layer 114 and the second electrode layer 118 include the same conductive material(s) and/or are deposited to substantially the same thickness) disposed between one of the nth electrode layer of the plurality of nth electrode layers and the capacitor dielectric layer when n is not less than 2 (described in [0037]-[0038] & [0041], noting the first conductive layer may have a multiple-layer structure including two or more materials and further noting both the first electrode layer 114 and the second electrode layer 118 include the same conductive material(s) and/or are deposited to substantially the same thickness), and wherein the barrier comprises tantalum nitride or titanium nitride (described in [0041]).

	In regards to claim 5, Liu '537 further discloses wherein each of a top surface of the plurality of electrode layers is aligned with the top surface of the substrate (seen in FIG. 1).

	In regards to claim 6, Liu '537 further discloses wherein the substrate is a semiconductor substrate (described in [0016] & [0017]), a dielectric layer (112 - FIG. 2E - [0031]) is disposed between a first electrode layer (114 - FIG. 2E; [0037]) and the substrate when n=1 (seen in FIG. 2E).

	In regards to claim 7, Liu '537 further discloses wherein an aspect ratio of the trench is between 2.5 and 30 (see FIG. 2D and [0027], noting an aspect ratio of the trench may be at least 10 or at least 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘537.
	In regards to claim 2, Liu '537 further discloses a barrier (barrier layer as described in [0037]) disposed in a multi-layer structure including two or more materials (described in [0037]-[0038]), and wherein the barrier comprises tantalum nitride or titanium nitride (described in [0041]). Liu '537 fails to explicitly disclose the barrier being between a first electrode layer (114 - FIG. 2E; [0037]) and the substrate when n=1.
	However, Liu '537 further discloses (in [0053]) that a barrier layer may be used for suppressing diffusion between the materials separated by the barrier layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the capacitor structure of Liu '537 such that the barrier is between a first electrode layer and the substrate when n=1, in order to suppress diffusion between the materials of layer 112 and layer 114 ([0053]).

	In regards to claim 4, Liu '537 further discloses wherein the plurality of the electrode layers are formed of metals or other suitable electrically conductive materials (described in [0037]). Liu '537 fails to explicitly disclose the plurality of the electrode layers being formed of copper.
	However, Liu '537 further discloses (in [0053]) that copper may be used as a suitable conductive material.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor structure of Liu '537 with the plurality of the electrode layers being formed of copper, which is a known equivalent to metals or other suitable electrically conductive materials, as further taught by Liu '537, and thus the combination amounts to a mere substitution of one known element (metals or other suitable electrically conductive materials) for another known equivalent element (copper) resulting in the predictable result of performing as a suitable conductive material ([0053]). 
	Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘537 in view of Lin et al (US 20180269276 and hereinafter Lin ‘276).
	In regards to claim 8, Liu '537 fails to explicitly disclose wherein as seeing from a top view, the Mth electrode layer is a solid rectangle or a solid circle.
	Lin '276 discloses wherein as seeing from a top view, the Mth electrode layer (116 - FIG. 1(i); [0039]) is a solid rectangle or a solid circle (described in [0039], noting conductive material 116 is arranged concentrically with respect to the centre axis of the trench, i.e. electrode 116 is solid circle).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor structure of Liu '537 such that, as seeing from a top view, the Mth electrode layer is a solid rectangle or a solid circle, as taught by Lin '276, in order to lead to significant cost reductions, in addition to space reductions ([0047]).

	In regards to claim 9, Liu '537 fails to explicitly disclose wherein as seeing from a top view, the plurality of the electrode layers form concentric rectangles or concentric circles.
	Lin '276 discloses wherein as seeing from a top view, the plurality of the electrode layers (110a & 110b - FIG. 1(j)) form concentric rectangles or concentric circles (described in [0044] and seen in FIG. 2(c)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor structure of Liu '537 such that, as seeing from a top view, the plurality of the electrode layers form concentric rectangles or concentric circles, as taught by Lin '276, in order to lead to significant cost reductions, in addition to space reductions ([0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210305398 – FIGs. 4B & 4C and [0143]
US 20190385855 – FIG. 2L
US 20150206662 – FIG. 4
US 20130175666 – FIG. 1B
US 20110210426 – [0064]
US 20060001174 – FIG. 1
US 6278153 – FIG. 7
US 5976928 – FIG. 1E

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848 

/David M Sinclair/Primary Examiner, Art Unit 2848